DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed January 7, 2021 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Mandyam, U.S. Patent Pub. No. 2018/0069836.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 21-40, the applicant claims a “network device”. Upon further review of the specification, gateway device, gateway server, local devices and user devices are defined (see pages 3-6). However, the claimed “network device” is not 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 30, 32, 34 and 36 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mandyam, U.S. Patent Pub. No. 2018/0069836.
Regarding claim 30, Mandyam discloses a method for a network device (item 106; figure 1) comprising: using a first communication interface to connect with a local device (client device) via a first protocol (short range communication interface) (0007; figure 3); using a second communication interface to connect with a server via a second 
Regarding claim 32, Mandyam discloses the method of claim 30, further comprising responsive to the authentication of the local device by the server generating an indication detectable by the user (the authentication confirmation is forwarded to the user’s device (0009, 0011).
Regarding claim 34, Mandyam discloses the method of claim 30, further comprising communicating with a gateway server over a secure connection (cryptographic exchange) with a user device relaying messages between the network device and the gateway server, authenticating the network device with the gateway server, and receiving authentication credentials for the network device from the gateway server over the secure connection (0019, 0036, 0037).
Regarding claim 36, Mandyam discloses the network device of claim 30 further comprising detecting local devices including the local device, wherein detecting the local devices includes detecting local devices according to a plurality of communication protocols, including at least one low power wireless protocol (0007, 0035).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mandyam in further view of Song et al. (Song), U.S. Patent Pub. No. 2012/0208504.
Regarding claim 31, Mandyam discloses the network device of claim 30 as described above and further discloses wherein the network includes the Internet (0035). Mandyam, however, fails to specifically disclose wherein using the second communication interface to connect with the server includes receiving a uniform resource locator (URL) or Internet Protocol (IP) address for the server at the network device.
In a similar field of endeavor, Song discloses femto access point initialization and authentication. Song further discloses an authentication process that requires a gateway/access point to receive an IP address for a server (0011).
Therefore, before, the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify Mandyam with the teachings of Song since such a technique for identifying a server authentication purposes is well-known in the art. Such a modification would require only routine skill in the art to implement.

Claims 33 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mandyam in view of Jha et al. (Jha), U.S. Patent Pub. No. 2006/0280150.
Regarding claims 33 and 35, Mandyam discloses the network device of claims 30 as described above. Mandyam, however, fails to disclose wherein relaying of the secure communications between the local device and the server comprises relaying to the local device predetermined locations for firmware from the server, and relaying to the server results of the predetermined operations performed by the local device on firmware data dtored at the predetermined firmware addresses.
In a similar field of endeavor, Jha discloses an apparatus and methods for managing firmware verification of a wireless device. Jha further discloses wherein the firmware authentication includes verification of a predetermined value stored at a predetermined location within the firmware (0040) and wherein this verification information is transmitted over a communications network (0041).
Therefore, before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify Mandyam with the teachings of Jha to ensure the integrity of the gateway. Such a modification would require only routine skill in the art to implement.

Allowable Subject Matter
Claims 21-29 and 37-40 would be allowable once the 112 rejection has been overcome.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEMICA M. BEAMER whose telephone number is (571)272-7797.  The examiner can normally be reached on Monday thru Friday; 9:00 AM to 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G. Kincaid can be reached on 571-272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TEMICA M BEAMER/Primary Examiner, Art Unit 2646